Title: James Madison to Le Ray de Chaumont, 9 June 1832
From: Madison, James
To: Chaumont, Le Ray de


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                 9. June 1832. 
                            
                        
                        I have received and thank you for your favor of the 2d. instant, with the edifying pamphlet proceeding from
                            the Agricultural Convention lately held at Albany; and the paper describing the festive welcome given to the return of Mr.
                            Irving. The distinguished honour done him was due to his genius, and the literary fruits of it, which his Country may well
                            be proud of.
                        I thank you also for your Kind offer to take charge of my commands for France. Under other circumstances I
                            might avail myself of it, but the crippling effects of a tedious rheumatism, particularly in my hands and fingers, and the
                            enfeebling effects of a recent bilious attack, which does not yet permit me to leave my bed, oblige me to forego that
                            pleasure<.> I may the less regret it as it happens in this case, as it often does, that the bearer of
                            letters is a better source of the most interesting information that the writer would be.
                        Wishing you Sir, an agreeable voyage and a favorable result to it, I pray you to accept the expression of my
                            esteem and my friendly salutations.
                        
                            
                                James Madison
                            
                        
                    